         Case 18-03036            Doc 191       Filed 05/09/19 Entered 05/10/19 00:57:12                          Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                             United States Bankruptcy Court
                                          Western District of North Carolina
Ace Motor Acceptance Corporation,
         Plaintiff                                                                                Adv. Proc. No. 18-03036-jcw
McCoy Motors, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0419-3                  User: williamsm                    Page 1 of 1                          Date Rcvd: May 07, 2019
                                      Form ID: 143                       Total Noticed: 3


Notice by first class mail was sent to the following persons/entities                   by the Bankruptcy Noticing Center on
May 09, 2019.
dft            +McCoy Motors, LLC,   3606 Highway 51,   Fort Mill, SC                   29715-8351
dft            +Misty McCoy,   11915 John K Hall Way,   Charlotte, NC                   28277-2855
dft            +Robert McCoy, Jr.,   3606 Highway 51,   Fort Mill, SC                   29715-8351

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 7, 2019 at the address(es) listed below:
              David A. Luzum    on behalf of Defendant    Flash Autos, LLC dluzum@ebcmlaw.com
              David A. Luzum    on behalf of Defendant Robert McCoy, III dluzum@ebcmlaw.com
              James H. Henderson    on behalf of Plaintiff    Ace Motor Acceptance Corporation
               henderson@title11.com, ginny@title11.com
              Kristin Harmon Lang    on behalf of Defendant    McCoy Motors, LLC kharmonlang@gmail.com
              Kristin Harmon Lang    on behalf of Defendant Misty McCoy kharmonlang@gmail.com
              Kristin Harmon Lang    on behalf of Defendant    McCoy Motors, LLC d/b/a Ride Fast
               kharmonlang@gmail.com
              Lex M Erwin    on behalf of Defendant Robert McCoy, III lerwin@ebcmlaw.com, csage@ebcmlaw.com
              Lex M Erwin    on behalf of Defendant    Flash Autos, LLC lerwin@ebcmlaw.com, csage@ebcmlaw.com
              Matthew M. Holtgrewe    on behalf of Defendant Robert McCoy, III mholtgrewe@ebcmlaw.com
              Matthew M. Holtgrewe    on behalf of Defendant    Flash Autos, LLC mholtgrewe@ebcmlaw.com
              R. Keith Johnson    on behalf of Creditor    Bank of New England rkjpa@bellsouth.net
                                                                                               TOTAL: 11
      Case 18-03036             Doc 191       Filed 05/09/19 Entered 05/10/19 00:57:12              Desc Imaged
                                             Certificate of Notice Page 2 of 2
                                           UNITED STATES BANKRUPTCY COURT
                                              Western District of North Carolina
                                                     Charlotte Division

                                                   Adversary No.: 18−03036




IN THE MATTER OF:
     Ace Motor Acceptance Corporation                              Case No.: 18−30426
         Debtor(s)                                                 Chapter: 11

Ace Motor Acceptance Corporation
    Plaintiff(s)

vs.

McCoy Motors, LLC et al.
   Defendant(s)



                         NOTICE OF TRANSCRIPT FILING
            AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION



PLEASE TAKE NOTICE that a Transcript from the hearing held on November 6, 2018 in the above−named case
has been filed on May 6, 2019 .

If you object to the entry of the un−redacted transcript, you will need to file with the court a Notice of Intent to
Request for Redaction within seven (7) days of entry of the transcript. Within twenty−one (21) calendar days of filing
of the transcript to the clerk, a Notice of Redaction with a specific request for redaction noting the page numbers and
line numbers where redaction is required.

Pursuant to Bankruptcy Rule 9037(a) Personal data identifiers may include, but are not limited to: social security
numbers, taxpayer identification numbers, financial account numbers, and should be limited in description to the last
four digits; individuals known to be minor children to the initials and date of birth. The notice must indicate the
location of the personal data identifiers, including the page and paragraph numbers of the transcript where the
personal data identifiers are located.

NOTICE IS FURTHER GIVEN that remote public access to the transcript is restricted for 90−days after filing. The
transcript may be viewed at the Bankruptcy Clerk's Office. During this time if you wish to obtain a copy of the
transcript, please contact the following transcriber:

Ilene Watson at 10110 Youngblood Lane, Fishers, IN. 46038, and (855) USE−ACCESS

At the end of the 90−day restriction period, if a redacted version of the transcript is NOT filed and if there are no
redaction documents or motions linked to the transcript, the unredacted version will be made available via remote
electronic access and at the public terminal for viewing and printing.



Dated: May 7, 2019                                                               Steven T. Salata
                                                                                 Clerk of Court


Electronically filed and signed (5/7/19)
